                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-1415-DMG (Ex)                                      Date     April 15, 2019

Title Kimberly Lapidus v. Ameriprise Financial Inc., et al.                         Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                               NOT REPORTED
             Deputy Clerk                                             Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
          NONE PRESENT                                               NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

       On March 12, 2019, the Court set a Scheduling Conference. [Doc. # 19.] As required by
the Court's March 12, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than April 22,
2019, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.

       The scheduling conference on April 26, 2019 is hereby VACATED and will be
rescheduled if necessary.

Further, pursuant to the Court’s Initial Standing Order [Doc. # 8], defendant(s) who removed the
case shall serve that order on all other parties. To date, a poof of service has not been filed for
the Initial Standing Order, or any other filings in this action. Defendants shall serve a copy of
this order and all other orders on the docket on Plaintiff forthwith.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
